IN THE
                        TENTH COURT OF APPEALS



                               No. 10-10-00224-CV

                         IN RE CHARLES D. HADLEY


                               Original Proceeding



                         MEMORANDUM OPINION


      Charles D. Hadley seeks a writ of mandamus compelling the Honorable Robert

Mayfield, Judge of the Count Court at Law No. 1 of Johnson County, and Cindy

Monger, Civil Coordinator for the County Court at Law No. 1, to set a hearing on post-

judgment motions he has filed in connection with a parental-rights termination decree

and to rule on those motions. We will deny Hadley’s mandamus petition because he

had an adequate remedy by appeal.

      Respondent signed the decree terminating Hadley’s parental rights in July 2002.

According to Hadley, the termination decree permits him to send written

correspondence to the children once per month until they are adopted. The decree also

gives the Department of Family and Protective Services “sole discretion” regarding
whether to forward such correspondence to the children if it is deemed “inappropriate

in any way.” Hadley contends that the Department has not been forwarding his letters

to the children.

       Hadley filed a motion for a hearing in December 2009 seeking to conduct

discovery regarding the Department’s failure to comply with this provision of the

termination decree.     He filed a motion to enforce this provision in March 2010,

contending that this provision is “vague and overly broad.” By letter dated April 19,

2010, Monger advised Hadley that he had no legal standing because he signed an

affidavit relinquishing his parental rights.

       Hadley acknowledges in his motion to enforce that, under the terms of the

decree, the Department has sole discretion regarding whether to forward his letters to

the children. His motion to enforce challenges the validity of this provision.

       Hadley could have challenged this provision of the termination decree by direct

appeal. “Mandamus is not available if another remedy, though it would have been

adequate, was not timely exercised.” See In re Pannell, 283 S.W.3d 31, 36 (Tex. App.—

Fort Worth 2009, orig. proceeding)); accord In re Carson, 12 S.W.3d 886, 888 (Tex. App.—

Texarkana 2000, orig. proceeding). Accordingly, the mandamus petition is denied.



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed August 25, 2010
[OT06]


In re Hadley                                                                      Page 2